297 S.W.3d 153 (2009)
Daniel Timothy NAIRN, Appellant,
v.
Brenda Marie NAIRN, Respondent.
No. WD 70439.
Missouri Court of Appeals, Western District.
November 24, 2009.
Brian J. Klopfenstein, Kearney, MO, for Appellant.
Edward C. Clausen, Jefferson City, MO, Ruth O'Keefe Schulte, Lake Ozark, MO, for Respondent.
Before JOSEPH M. ELLIS, P.J., VICTOR C. HOWARD, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Daniel T. Nairn appeals the circuit court's judgment granting his ex-wife's motion to modify the parenting plan regarding their two children and her motion for contempt. We affirm. Rule 84.16(b).